Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-25, 27-33 and 40 are allowable, with Claims 1-20, 26, 34-35 and 38-39 canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 7, in view of Hirschel et al., (WO 2012/032411) and Moberg et al., (US 2006/0253086), stating that the prior art allegedly doesn't teach “the plunger pushing assembly is located in the cover which swings hingedly relative to the drug delivery device housing”. The examiner has fully considered applicant's argument, and as applicant has amended the claims such that the primary embodiment of the device is now as depicted in Fig. 6 of applicant’s original disclosure, the examiner agrees that the prior art combination of Hirschel and Moberg is overcome. See allowable subject matter below.

Allowable Subject Matter
Claims 21-25, 27-33 and 40 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 21, the closest prior art on record, Hirschel et al., (WO 2012/032411) and Moberg et al., (US 2006/0253086), while disclosing a drug delivery device with does not disclose or render obvious, alone or in combination with the other prior art of record, the plunger pushing assembly housed within the cover and movable therewith, the cover positioning the plunger pushing assembly proximal to the channel, as claimed in the amended Claim 21. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 22-25, 27-28, 32-33 and 36 are dependent upon Claim 21, therefore are considered allowable.

Regarding Claim 29, the closest prior art on record, Hirschel et al., (WO 2012/032411) and Moberg et al., (US 2006/0253086), while disclosing a method of loading a cartridge into a drug delivery device, the device having a compartment and channel, coupler, hinged cover and plunger pushing assembly, does not disclose or render obvious, alone or in combination with the other prior art of record, the plunger pushing assembly housed within the cover and movable therewith, as claimed in the amended Claim 29. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 30-31, 37 and 40 depend upon Claim 29, therefore are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783  
/BRANDY S LEE/Primary Examiner, Art Unit 3783